Citation Nr: 1414913	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-32 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1991.  He died in November 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In September 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO; a copy of the transcript has been associated with the record. 

The instant matter was previously before the Board in January 2013, at which time it was remanded for further development.  Upon completion of the requested development, the Appeals Management Center (AMC) denied the appellant's claim of service connection for the cause of the Veteran's death via a March 2013 supplemental statement of the case.  The matter was returned to the Board the following month.  The Board requested an opinion from a Veterans Health Administration (VHA) expert in August 2013.  The VHA opinion was returned to VA in October 2013, and the Board thereafter requested that an addendum opinion be prepared, which opinion was returned in December 2013.  The appellant's claim of service connection service connection for the cause of the Veteran's death is now before the Board for final appellate consideration.

FINDINGS OF FACT

1.  The Veteran served on active duty from June 1990 to October 1991.  He died on November [redacted], 2005.  The appellant is his surviving spouse.

2.  The cause of the Veteran's death in November 2005 was listed on his certificate of death as cocaine intoxication.  

3.  At the time of the Veteran's death, service connection was in effect for no disabilities.  

4.  A clear preponderance of the evidence is against a finding that the cause of the Veteran's death was the result of disease or injury incurred in or aggravated during active military service


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, VCAA notice must also include: (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).
As to the appellant's claim of service connection for the cause of the Veteran's death, the Board remanded the matter in January 2013, in part, for the appellant to be provided with notice of the evidence necessary to substantiate her claim.  That same month, a letter was sent to the appellant informing her that because the Veteran was not service-connected for any disability, she needed to submit evidence showing that a disability resulting from service was a principal or contributory cause of his death.  The letter also referenced other documents that listed the information already in VA's possession and informed her of the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA, to include any records not in the possession of a Federal agency.  It further included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  Although the complete notice required by the VCAA was not provided until after the initial adjudication of the appellant's claim, any timing errors have been cured by the readjudication of the appellant's claim via a March 2013 supplemental statement of the case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing error can be effectively "cured" by providing any necessary VCAA notice followed by a readjudication of the claim).

The appellant has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2013 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of her claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the appellant.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes the Veteran's service treatment records (STRs); Vet Center records; records; private treatment records from all facilities identified during the appellant's September 2012 hearing; statements from the appellant, to include her hearing testimony, members of Veteran's family, and friends; the Veteran's death certificate; and medical opinion reports.  

The Board also finds that the medical evidence developed in connection with the appellant's claim is adequate to rely upon in this case.  The Board obtained an opinion regarding the appellant's specific theory of entitlement-that is, was it at least as likely as not that the Veteran had PTSD as a result of an in-service sexual assault and, if so, whether his substance abuse was a result of his PTSD.  Both a VA and a vha opinion were obtained.  A review of the VHA opinion shows that the clinician considered the evidence of record, to include the positive opinion reports and diagnoses of PTSD in the record, before rendering the requested opinion.  Upon review of the opinion and subsequent addendum, the Board is satisfied that it answers the questions posed, is adequately supported by the evidence of record and the reasons stated therein, and can be relied upon by the Board in the instant case.  Thus, the Board find that VA has complied with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).

II.  Analysis

Pursuant to 38 U.S.C.A § 1310, DIC benefits are paid to a surviving spouse of a qualifying veteran who died from a service-connected disability.  See 38 U.S.C.A § 1310 (West 2002); Dyment v. West, 13 Vet. App. 141 (1999), aff'd sub nom. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  A veteran's death will be considered service connected where a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  The disability is the principal cause of death if it was "the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  It is a contributory cause if it "contributed substantially or materially" to the cause of death, "combined to cause death," or "aided or lent assistance to the production of death."  38 C.F.R. § 3.312(c)(1).  
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In determining whether a veteran's death was service connected, the first element is always satisfied in that the current disability is the condition that resulted in the veteran's death.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed.Cir.1999).

The Veteran served on active duty from June 1990 to October 1991.  He died on November [redacted], 2005.  His cause of death was listed on his certificate of death as cocaine intoxication.  At the time of his death, the Veteran was not in receipt of service-connected disability benefits for any disability.  In support of her claim, the appellant has stated her belief that the Veteran had PTSD due to a military sexual trauma (MST) that caused him to abuse drugs and alcohol, which directly led to his death.  

The Veteran's STRs are unremarkable for signs or symptoms related to a psychiatric disorder.  In May 1991, he was referred to the Naval Hospital because his duty officer had smelled alcohol on his breath.  He admitted to having two beers the night before and was determined to be fit for duty.  A urine sample collected in August 1991 tested positive for tetrahydrocannabinol, an active ingredient in marijuana.  The Veteran admitted to use of marijuana during service and actions were taken to administratively separate the Veteran from service.  He was discharged under other than honorable conditions in October 1991.  At the time of separation, the Veteran was psychiatrically evaluated as normal.  

In August 2001, the Veteran sought to have his discharge upgraded to honorable and submitted a statement wherein he alleged that he had been the victim of an in-service sexual assault and asserted that his drug use in service was a result of that assault.  That same month, the Veteran presented to a Vet Center, requesting psychological services related to his alleged MST.  He reported nightmares, depression, and intrusive thoughts, and stated that he drank alcohol to fend off insomnia and intrusive thoughts related to that incident.  It was noted that the Veteran's request to have his discharge upgraded had been denied and he was preparing an appeal.  (It appears from the record that the Veteran's request for upgraded discharge was denied during his lifetime because in response to her January 2006 claim for benefits, the appellant received a letter notifying her that the Veteran's discharge was not honorable and advising her of how to proceed.  Thereafter, the Veteran's period of service was recharacterized as honorable, via a March 2007 administrative decision).  

It does not appear as though the Veteran sought subsequent mental health related treatment until December 2003.  A review of the private treatment records submitted by the appellant in connection with her claim of service connection for the cause of the Veteran's death reveals various psychiatric diagnoses, to include major depressive disorder, PTSD, and bipolar disorder.  The private treatment records note the Veteran's assertions of an in-service MST, but do not contain any specific details regarding the alleged incident, save for the approximate date of the incident, name of attacker, and that the Veteran was sodomized.  The records also reveal diagnoses of alcohol abuse and show that the Veteran several times completed detoxification programs.  In August 2004, the Veteran denied current drug use, but it was noted that he had abused alcohol since 1990 and had used LSD 15 years prior

In support of her claim, the appellant also submitted a statement from R.L., a licensed clinical psychologist, who, upon review of the evidence provided to her, opined that the Veteran more likely than not met the criteria for a diagnosis of PTSD related to his MST and that the Veteran's PTSD predisposed him to substance abuse, which eventually led to his death.  As rationale for her opinion, R.L. noted that many behaviors exhibited by the Veteran were common for survivors of MST, to include keeping the attack a secret.  R.L. also found that the Veteran exhibited symptoms required for a diagnosis of PTSD, to include re-experiencing, avoidance, and increased arousal. 

Because it was unclear to the Board whether R.L. had access to all relevant evidence prior to rendering the above opinion, the Board remanded the matter to obtain a VA opinion regarding whether the Veteran had PTSD as a result of MST and, if so, whether his substance abuse was a result of his PTSD.  Upon review of the evidence of record, a VA psychologist opined that it was less likely than not that the Veteran's death by cocaine intoxication was a result of PTSD related to the alleged MST.  In so opining, the psychologist found that the evidence indicated that the Veteran's alcohol abuse and mental health problems had preceded military service, as the evidence showed that the Veteran had engaged in self-mutilation at the age of 15 or 16, had abused alcohol daily since late adolescence, and had used LSD in 1989.  The psychologist also indicated that the Veteran had a genetic predisposition to substance abuse on his mother's and most likely his father's side, stating that the Veteran's mother was an alcoholic and his two half-siblings were drug addicts.  The psychologist further noted that there was no evidence in the Veteran's STRs of any behavior changes at the time of the alleged sexual assault and pointed out that the Veteran did not seek mental health treatment until after his request for an upgraded discharge had been denied.  The psychologist stated that although it was possible that an MST had occurred, there was no evidence that the Veteran ever met the full criteria for a diagnosis of PTSD during his lifetime.

Since the VA psychologist did not discuss the favorable private medical evidence or indicate why the diagnoses of PTSD rendered therein were not valid, the Board obtained a vha opinion.  The psychiatrist reviewed the record and also concluded that the Veteran did not meet the criteria for a diagnosis of PTSD during his lifetime.  Specifically, the psychiatrist found that the Veteran did not meet Criteria A because his response to the traumatic event did not involve intense fear, helplessness, or horror; did not meet Criteria C, as three avoidance behaviors had not been demonstrated; and did not meet Criteria E (duration of the disturbance (symptoms in Criteria B, C, and D) is more than 1 month) or F (disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (setting forth criteria for establishing a diagnosis of PTSD); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (a PTSD diagnosis requires the utilization of the DSM criteria).  

As support for this conclusion, the psychiatrist noted that despite reporting that an MST had occurred, the December 2003 progress note that contained a diagnosis of PTSD failed to mention the presence of all symptoms required by the DSM-IV for a diagnosis of PTSD.  The psychiatrist pointed out that there was no specific information regarding that nature of the Veteran's reported nightmares, nor was there evidence of other symptoms such as flashbacks, intense psychological distress, physiological reactivity, avoidance, feelings of detachment or estrangement, or diminished interest in activities.  The psychiatrist also noted that records from a period of hospitalization in January 2004 for alcohol dependence contained no indication of PTSD or related symptomatology, and that private inpatient psychiatric treatment records dated in August 2004 contained no documentation of symptoms to support the diagnosis of PTSD.  The psychiatrist further noted a treatment note from April 2005 indicated that he Veteran was doing well, with no affective symptoms reported and no mention of PTSD.  

As noted in the introduction, the Board requested an addendum to the psychiatrist's VHA opinion.  Specifically, it was requested that the psychiatrist provide further explanation for why it was felt that the diagnosis of PTSD rendered by R.L., a private licensed clinical psychologist, in October 2012 was not valid or supported by the evidence of record.  In response, the psychiatrist clarified that the record contains no evidence to support a finding that an MST in fact occurred, as there was no indication of behavior changes, effect on work performance, or other psychiatric symptoms during service.  The psychiatrist also explained that although R.L. stated that the Veteran exhibited symptoms required for a diagnosis of PTSD, to include re-experiencing, avoidance, and increased arousal, there was no evidence of record documenting indicators of these necessary criteria.  The psychiatrist further stated that even when there was mention of symptoms such as insomnia, nightmares, irritability, anger, homicidal ideation, and mood swings, the primary diagnosis was alcohol dependence, which was also the primary diagnosis where a diagnosis of PTSD was also recorded.  The psychiatrist then concurred with the primary diagnosis of alcohol dependence, noting the evidence of record that supported such a diagnosis.

Concerning the appellant's specific theory of service connection for the cause of the Veteran's death, the Board notes that service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the DSM-IV criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See Cohen, supra; 38 C.F.R. § 3.304(f) (2013).  In the instant case, the Board finds that the evidence of record does not support a finding of service connection for PTSD, because the competent and probative evidence of record fails to establish that the Veteran had PTSD.  The United Stated Court of Appeals for Veterans Claims has consistently held that service connection cannot be awarded in the absence of current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Thus, regardless of whether the in-service MST occurred as alleged, without evidence to show that the Veteran suffered from PTSD, a diagnosis of which conformed to the DSM-IV criteria as required by regulation, as a result, service connection for the cause of the Veteran's death under the theory advanced by the appellant is not warranted, as the crucial link between his death by cocaine intoxication and service has not been shown.  In this regard, the Board notes that the law precludes disability compensation for alcohol or drug abuse on a direct basis.  See 38 U.S.C.A. §§ 105(a), 1110 (West 2002).  Compensation may, however, be paid "for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Thus, for DIC compensation to be paid in this case, it must be shown that the Veteran had a disability related to service that caused or contributed to his drug use and ultimate death by cocaine intoxication, which showing is lacking in this case.

In finding that the competent and probative evidence fails to establish a diagnosis of PTSD made in accordance with the DSM-IV criteria, the Board acknowledges that "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Cohen, 10 Vet. App. at 140.  In the instant case, however, the psychiatrist who provided the VHA opinion and addendum detailed specific reasons for why the PTSD diagnoses of record, and in particular the diagnosis rendered by R.L., are not supported by the evidence of record.  The psychiatrist noted that the evidence of record, which was the basis for R.L.'s opinion, did not support R.L.'s conclusion that the Veteran re-experienced the trauma, demonstrated avoidance behaviors, or exhibited symptoms of increased arousal.  As R.L. did not specify what evidence was relied upon to support the conclusion that the Veteran indeed met DSM-IV Criteria B, C, and D, the Board finds reason to question whether that diagnosis indeed met the DSM-IV criteria for such a diagnosis because Criteria B, C, and D require specified numbers of certain indicators.  See DSM-IV at 209-11.  As the evidence of record does not demonstrate that the Veteran experienced the requisite indicators, as pointed out by the psychiatrist who provided the VHA opinion, the Board will not presume that any PTSD diagnosis of record was in fact made in accordance with the applicable DSM criteria.  See Cohen, supra (providing for an exception to this general rule when "evidence shows to the contrary").  The Board further points out that R.L. did not discuss whether the Veteran's response to the alleged traumatic event involved intense fear, helplessness, or horror, which is required by Criteria A.  See DSM-IV at 209-11.

Moreover, although a private psychiatric evaluation dated in August 2004 resulted in a diagnosis of PTSD, the alleged stressor upon which that diagnosis was based apparently involved having to pick up the bodies of dead soldiers.  However, there is no credible supporting evidence that that stressor occurred and none of the exceptions to the general rule requiring such supporting evidence is for application in this case.  See 38 C.F.R. § 3.304(f).  In this regard, the Board finds that, to the extent that the Veteran's lay testimony could be sufficient to establish that that alleged stressor in fact occurred, the Veteran's credibility in reporting such stressor has been compromised by the fact that prior to the evaluation, the Veteran had alleged that his PTSD was related to an in-service MST and made no mention of any other traumatic experiences in service.  Nor does it appear as though he related any such incident to his friends or family members who submitted statements in support of the appellant's claim, as they all asserted that the Veteran informed them of the alleged MST.  For that matter, the initial mention of MST was in conjunction with the Veteran's request for a discharge upgrade, as pointed out by the VHA psychiatrist.  The statement could have benefited him monetarily and that fact, together with the evolving stressor description, undermines the Veteran's credibility.  Thus, the Board finds reasons to discount the probative value of the PTSD diagnosis rendered as a result of the August 2004 psychiatric evaluation, as there is not credible evidence that the stressor upon which that diagnosis was based occurred.  

In sum, the Board finds that the competent and probative evidence of record fails to confirm that the Veteran had PTSD as defined by the DSM-IV criteria.  Accordingly, without evidence of PTSD, the Board finds that the appellant's claim of service connection for the cause of the Veteran's death must be denied because the evidence fails to establish that his death from cocaine intoxication was in any way attributable a service-related disability.  See Allen, supra; Davidson (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the greater weight of the evidence is against the appellant's claim, that doctrine is not helpful to her.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


